          Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


BIG WILL ENTERPRISES INC.

               Plaintiff,                                      Civil Action File No.: 6:20-cv-40

vs.

UNALIWEAR, INC.                                                  JURY TRIAL DEMANDED

               Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT



       Plaintiff Big Will Enterprises Inc. (“BWE” or “Plaintiff”), by and through its undersigned

attorney, for this original Complaint against Unaliwear, Inc. (“Defendant”), allege, based on its

own knowledge with respect to itself and its own actions and based on information and belief as

to all other matters, as follows:



                                        INTRODUCTION

                                                1.

       This is an action for patent infringement arising under the patent laws of the United States,

Title 35, United States Code to enjoin infringement and obtain damages from Defendant’s

unauthorized manufacture, use, sale, offer to sell, and/or importation into the United States for the

subsequent use or sale of products or methods that infringe one or more claims of United States

Patent Nos. 9,049,558, 8,737,951, 8,559,914 and 8,452,273.




                                                 1
         Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 2 of 15




                                JURISDICTION AND VENUE

                                                2.

       Big Will Enterprises Inc (“BWE”) is a British Columbia Corporation having its principal

place of business at 4573 West 1st Avenue, Vancouver, British Columbia V6R 1H7, Canada.

                                                3.

       Upon information and belief, Defendant is a Corporation organized under the laws of the

State of Delaware, with ongoing business located at 3410 Cherry Lane, Austin, TX 78703.

                                                4.

       Upon information and belief, Defendant may be served this Complaint by service upon its

registered agent Jean Anne Booth at 3410 Cherry Lane, Austin, TX 78703.

                                                5.

       This is an action for infringement of a United States patent arising under 35 U.S.C. §§ 271,

281, and 284-285, among others. This Court has subject matter jurisdiction over all causes of

action set forth herein pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action arises under

the patent laws of the United States, 35 U.S.C. §§ 1 et seq.

                                                6.

       Venue is proper in this judicial district and division pursuant to 28 U.S.C. §§1391(b) and

(c) and 1400(b) in that, upon information and belief, Defendant has offices within this district

including 3410 Cherry Lane, Austin, TX 78703. Defendant routinely does business within this

district, Defendant has committed acts of infringement within this district, and Defendant

continues to commit acts of infringement within this district.




                                                 2
          Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 3 of 15




                                                 7.

       Upon information and belief, Defendant is subject to this Court’s specific and general

personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at least to

Defendant’s substantial business in this State and judicial district, including: (i) at least a portion

of the infringements alleged herein; and/or (ii) regularly doing or soliciting business, engaging in

other persistent courses of conduct, and/or deriving substantial revenue from goods and services

provided to individuals in Texas and in this district.



                       ALLEGATIONS COMMON TO ALL COUNTS

                                                 8.

       Plaintiff (“BWE”) owns all right, title, interest in, and has standing to sue for infringement

of United States Patent No. 9,049,558 (“the ’558 patent”), entitled “Systems and methods for

determining mobile thing motion activity (MTMA) using sensor data of wireless communication

device (WCD) and initiating activity-based actions,” issued on June 2, 2015; United States Patent

No. 8,737,951 (“the ’951 patent”), entitled “Interactive personal surveillance and security (IPSS)

systems and methods,” issued on May 27, 2014; United States Patent No. 8,559,914 (“the ’914

patent”), entitled “Interactive personal surveillance and security (IPSS) system,” issued on October

15, 2013; and United States Patent No. 8,452,273 (“the ’273 patent”), entitled “Systems and

methods for determining mobile thing motion activity (MTMA) using accelerometer of wireless

communication device,” issued on May 28, 2013. A copy of the ’558 Patent, the ’951 Patent, the

’914 Patent and the ’273 Patent are attached as Exhibits 1 – 4 respectively.




                                                  3
          Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 4 of 15




                                                9.

       BWE is a global leader and innovator in the field of sensor technology for determining

human activities for health, safety and other uses. These proprietary technologies and innovations

were being developed since 2007 for the increased health, safety and wellbeing of its users. BWE’s

patented technology was developed for use on a wide variety of devices, including smartphones,

wearables and are in use on many popular products in the market today. In addition to licensing,

BWE has incorporated its patented technology in its own test platforms for determining human

activities, motions within activities, accidents and falls, among others.

                                                10.

       BWE’s sensor based technologies go beyond determining human locations by uniquely

identifying human activities for automatically monitoring and tracking movements, such as sleep,

stationary, running, cycling, falling down, rotating and other human movements where capturing

data and or providing feedback is desired.

                                                11.

       BWE’s sensor monitoring, processing and communication technologies are covered by the

claims of the ’558 Patent, the ’273 Patent, the ’914 Patent and the ’951 Patents that are asserted in

this action, as well as other BWE patents.

                                                12.

       Defendant is in the business of engineering, designing, supplying, marketing, advertising,

and sale of consumer products and monitoring services.




                                                 4
            Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 5 of 15




                                           COUNT I

                    DIRECT INFRINGEMENT OF THE ‘558 PATENT

                                               13.

       Plaintiff incorporates by reference the allegations of Paragraphs 1-13.

                                               14.

       Defendant has directly infringed and continues to directly infringe at least one or more

claims of the ’558 Patent, through, among other activities, engineering, designing, supplying,

marketing, advertising, and sale of consumer wearable medical alert product and monitoring

services.

                                               15.

       The Defendant’s website and its supporting infrastructure describes a wearable

communication device “the Kanega Watch” and 24X7 monitoring services for automatically

monitoring users, determining when users are sedentary and when falls occur through the use of

accelerometer sensor data.




                                                5
         Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 6 of 15




                                                 16.

       The Defendant’s website and its supporting information describes a wearable

communication device “the Kanega Watch” and its ability to understand and effectively use x, y

and z axis data from the accelerometer sensor.




                                                  6
            Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 7 of 15




                                               17.

       The Defendant’s wearable communication device “the Kanega Watch” determines

reference data that defines a reference framework from the first data and normalizes the second

data with the reference data so that the second data can be analyzed in the reference framework.

                                               18.

       The Defendant’s wearable communication device “the Kanega Watch” identifies a mobile

motion activity such as when a user is sedentary, when a user falls and other activities based upon

the normalized second data.


                                           COUNT 2

                    DIRECT INFRINGEMENT OF THE ‘273 PATENT

                                               19.

       Plaintiff incorporates by reference the allegations of Paragraphs 1-13.

                                               20.

       Defendant has directly infringed and continues to directly infringe at least one or more

claims of the ’558 Patent, through, among other activities, engineering, designing, supplying,

marketing, advertising, and sale of consumer wearable medical alert product and monitoring

services.

                                               21.

       The Defendant’s website and its supporting infrastructure describes a wearable

communication device “the Kanega Watch” and 24X7 monitoring services for automatically

monitoring users, determining when users are sedentary and when users experience falls through

the use of accelerometer sensor data.




                                                7
         Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 8 of 15




                                              22.

       The Defendant’s website and its supporting information describes a wearable

communication device “the Kanega Watch” and its ability to understand and effectively use x, y

and z axis data produced by the accelerometer sensor for determining when users are sedentary for

periods of time and also when users experience falls. The Kanega Watch uses reference data

framework in two dimensions.




                                               8
            Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 9 of 15




                                               23.

       The Defendant’s wearable communication device “the Kanega Watch” normalizes the

changing rotations of the x, y and z axis data so the data can be analyzed in a 2D space.

                                               24.

       The Defendant’s wearable communication device “the Kanega Watch” identifies a mobile

motion activity such as sedentary, fall or other based upon the normalized second data.


                                            COUNT 3

                    DIRECT INFRINGEMENT OF THE ‘914 PATENT

                                               25.

       Plaintiff incorporates by reference the allegations of Paragraphs 1-13.

                                               26.

       Defendant has directly infringed and continues to directly infringe at least one or more

claims of the ’558 Patent, through, among other activities, engineering, designing, supplying,

marketing, advertising, and sale of consumer wearable medical alert product and monitoring

services.

                                               27.

       The Defendant’s website and supporting information describes a wearable communication

device “the Kanega Watch” and 24X7 monitoring services for automatically monitoring users’

activities, determining when users are sedentary and when users experience falls through the use

of accelerometer sensor data.




                                                9
         Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 10 of 15




                                            28.

       The Defendant’s website and its supporting information describes a wearable

communication device “the Kanega Watch” and its ability to understand surveillance modes that

corresponds to the users’ activities.

                                            29.

       The Defendant’s wearable communication device “the Kanega Watch” will determine

when a user may need help by lack of movement and prompt the user for a response and or will




                                             10
            Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 11 of 15




determine when the user may have fallen and prompt the user for a response to disengage the alarm

and when the alarm is not disengaged.

                                                30.

       The Defendant’s wearable communication device “the Kanega Watch” identifies a mobile

motion activity such as sedentary and or fall and provides this surveillance information to at least

one remotely located 24/7 monitoring computer.



                                            COUNT 4

                     DIRECT INFRINGEMENT OF THE ‘914 PATENT

                                                31.

       Plaintiff incorporates by reference the allegations of Paragraphs 1-13.

                                                32.

       Defendant has directly infringed and continues to directly infringe at least one or more

claims of the ’558 Patent, through, among other activities, engineering, designing, supplying,

marketing, advertising, and sale of consumer wearable medical alert product and monitoring

services.

                                                33.

       The Defendant’s website and supporting information describes a wearable communication

device “the Kanega Watch” and 24X7 monitoring services for automatically monitoring users’

activities, determining when users are sedentary and when users experience falls through the use

of accelerometer sensor data.




                                                11
         Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 12 of 15




                                                34.

       The Defendant’s website and its supporting information describes a wearable

communication device “the Kanega Watch” and determining human body activities from sensor

data from one or more sensors.

                                                35.

       The Defendant’s wearable communication device “the Kanega Watch” will determine

when a user may need help by lack of movement by monitoring an inactive state for a preset period

of time, prompt the user that is within the predetermined state for a response; or it will determine




                                                12
         Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 13 of 15




when the user has fallen and prompt the user for a response to the fall state to disengage the alarm

countdown.

                                                36.

       The Defendant’s wearable communication device “the Kanega Watch” identifies an

activity and after monitoring its activity such as when a user is sedentary and or when a user falls

and provides this surveillance information to at least one remotely located 24/7 monitoring

computer.

                                                37.

       The Defendant has been and is currently committing these acts of infringement without a

license or authorization from Plaintiff, and such acts of infringement are likely to continue unless

enjoined by the Court.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief that the Court enter judgment in their favor and

against Defendant, granting the following relief:

       A.      That the Court enter judgment that one or more claims of the ’558 Patent have been

infringed either literally and/or under the doctrine of equivalents, by Defendant;

       B.      That the Court enter judgment that one or more claims of the ’951 Patent have been

infringed either literally and/or under the doctrine of equivalents, by Defendant;

       C.      That the Court enter judgment that one or more claims of the ’914 Patent have been

infringed either literally and/or under the doctrine of equivalents, by Defendant;

       D.      That the Court enter judgment that one or more claims of the ’273 Patent have been

infringed either literally and/or under the doctrine of equivalents, by Defendant;




                                                13
               Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 14 of 15




          E.       That Defendant be ordered to pay damages adequate to compensate Plaintiff for its

acts of infringement, pursuant to 35 U.S.C. § 284;

          F.       That Plaintiff be awarded increased damages under 35 U.S.C. § 284 due to

Defendant’s willful infringement of the ’558, ’951, ’914 and the ’273 Patents;

          G.       That the Court find that this case is exceptional and awards Plaintiff reasonable

attorneys’ fees pursuant to 35 U.S.C. § 285;

          H.       That Defendant, its officers, agents, employees, and those acting in privity with it,

be preliminarily enjoined from further infringement, contributory infringement, and/or inducing

infringement of the patent-in-suit, pursuant to 35 U.S.C. § 283;

          I.       That Defendant, its officers, agents, employees, and those acting in privity with it,

be permanently enjoined from further infringement, contributory infringement, and/or inducing

infringement of the patent-in-suit, pursuant to 35 U.S.C. § 283;

          J.       That Defendant be ordered to pay prejudgment and post-judgment interest;

          K.       That Defendant be ordered to pay all costs associated with this action; and

          L.       That Plaintiff be granted such other and additional relief as the Court deems just,

equitable, and proper.



                                    DEMAND FOR JURY TRIAL

          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a jury trial on all issues justiciable by

a jury.




                                                    14
        Case 6:20-cv-00040-ADA Document 1 Filed 01/22/20 Page 15 of 15




This 22nd day of January, 2020      Respectfully Submitted,


                                    /s/ H. Artoush Ohanian
                                    H. Artoush Ohanian
                                    Texas State Bar No. 629789
                                    artoush@ohanianip.com

                                    OHANIANIP
                                    604 West 13th Street
                                    Austin, Texas 78701
                                    Telephone: (512) 277-3266
                                    Facsimile: (512) 298-2005

                                    ATTORNEY FOR PLAINTIFF
                                    BIG WILL ENTERPRISES INC.




                                      15
